WISDOM, Circuit Judge
(concurring specially).
I concur in the Court’s conclusion that the Mississippi Criminal Syndicalism Act is unconstitutional for the reasons stated in Court’s opinion. I would hold, however, that the Court has authority to enjoin enforcement of the Act.
(1) Section 2283 is inapplicable; these cases were removed to the federal court and are still in this Court. There are, therefore, no presently pending state proceedings.
(2) In any event, the fact that the State brought these present prosecutions, justifies an injunction against future prosecutions directed against the agents or persons similarly situated.
(3) 42 U.S.C. § 1983, to say nothing of 28 U.S.C. § 1343 and 42 U.S.C. § 1971, is an express exception to 28 U.S.C. § 2283.
Putting the worst possible light on the plaintiffs’ actions, they did nothing more than express opposition to their subordinate place in society. To prosecute them for this is an abuse of the prosecutorial function. As the Court said in Cox v. State of Louisiana, (II), 5 Cir. 1965, 348 F.2d 750:
“A civil complaint asserting such an abuse of the prosecutorial function would state a claim under the Civil Rights Act, 42 U.S.C. § 1983 and justify injunctive relief. Dombrowski v. Pfister, 1965, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22. This is not a Douglas v. City of Jeannette [319 U.S. 157, 63 S.Ct. 877, 87 L.Ed. 1324], Stefanelli [v. Minard, 342 U.S. 117, 72 S.Ct. 118, 96 L.Ed. 138], or Cleary v. Bolger [371 U.S. 392, 83 S.Ct. 385] situation. Here the State, through the Parish District Attorney, under the guise of protecting the administration of justice, is challenging the Nation on a national policy expressed in the Constitution, carried out by Congress, and validated by the Supreme Court.
“The general principle, basic to American Federalism, that United States courts usually should refrain from interfering with state courts’ *570enforcing local laws is unassailable. But the sharp edge of the Supremacy Clause cuts across all such generalizations. When a State, under the pretext of preserving law and order uses local laws, valid on their face, to harass and punish citizens for the exercise of their constitutional rights or federally protected statutory rights, the general principle must yield to the exception : the federal system is imperiled.”
I go along with Judge Rives’s dissent in Cameron v. Johnson, S.D.Miss.1966, 262 F.Supp. 873:
“The danger to freedom of speech and assembly of such a broad and vague delegation of power as here involved is too great to expose it to the long road of case-by-case litigation in the hope that some day the statute’s reach will be narrowed to constitutionally permissible limits.”
This case involves no federal invasion of states’ rights protected by Section 2283. Instead, this case requires rightful federal interposition under the Supremacy Clause to protect the individual citizen against state invasion of his constitutionally protected national rights as a citizen of the United States.2

. Baines v. City of Danville, 4 Cir. 1964, 337 F.2d 579, cert. denied, 381 U.S. 939, 85 S.Ct. 1772, 14 L.Ed.2d 702 (1965) held that Section 1983 is not an exception to Section 2283. In analogous situations, however, decisional authority can be found for injunctive relief or removal. Dilworth v. Riner, 5 Cir. 1965, 343 F.2d 226 authorized injunctive relief for plaintiffs charged with breach of the peace for a sit-in demonstration in a restaurant, a federally protected right. City of Greenwood v. Peacock, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, denied removal of certain state court prosecutions but recognized the availability of injunctive relief under some of the allegations made in the Peacock, removal petitions. Compare State of Georgia v. Rachel, 1966, 384 U.S. 780, 86 S. Ct. 1783, 16 L.Ed.2d 925, permitting removal of state prosecutions for activities now protected by Title II of the Civil Rights Act of 1964. See also Tolg v. Grimes, 5 Cir. 1966, 355 F.2d 92, cert. denied 384 U.S. 988, 86 S.Ct. 1887, 16 D.Ed.2d 1005 (1966); NAACP v. Thompson, 5 Cir. 1966, 357 F.2d 831, 838; Hillegas v. Sams, 5 Cir. 1965, 349 F.2d 859, 863, cert. denied 383 U.S. 928, 86 S.Ct. 927, 15 L.Ed.2d 847 (1966); Cooper v. Hutchinson, 3 Cir. 1950, 184 F.2d 119; Tribune Review Publishing Co. v. Thomas, W.D.Pa.1957, 153 F.Supp. 486, 490. And see Moore, Federal Practice par. 0.213.(1) at 2416 (2d ed. 1960) ; Mintz, The Dombrowski Remedy — Federal Injunctions Against State Court Proceedings Violative of Constitutional Rights, 21 Rutgers L.Rev. 92 (1966); Boyer, Federal Injunctive Relief: A Counterpoise Against the Use of State Criminal Prosecutions Designed to Deter the Exercise of Preferred Constitutional Rights, 13 How.L.Jbur. 50 (1967); Brewn, Dombrowski v. Pfister, 34 Ford-ham L.Rev. 71 (1965).
Cf. United States v. Wood, 5 Cir. 1961, 295 F.2d 772 holding that 42 U.S.C. § 1971 is an exception to Section 2283.